Citation Nr: 0000466	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  92-13 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
September 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1991 rating decision of the 
Department Of Veterans' Affairs (VA) regional office (RO) in 
Wilmington, Delaware, that denied the veteran's claim of 
service connection for a low back disability and a neck 
disability.  This matter was previously before the Board in 
January 1993 and July 1996 at which times it was remanded to 
the RO for additional development.  The claim of service 
connection for a low back disability was subsequently 
resolved in March 1997 when the RO granted service connection 
for lumbar radiculopathy with radiating pain down the left 
leg.  In light of this grant, the issue of service connection 
for a low back disability is no longer in appellate status. 

In April 1998 the veteran filed a Notice of Disagreement with 
the RO's February 1998 denial of service connection for post-
traumatic stress disorder (PTSD) and major 
depression/anxiety, as well as for headaches, a menstrual 
disorder, muscle pain, twitch of the right side of the jaw, a 
skin condition and insomnia due to undiagnosed illness. A 
Statement of the Case regarding these issues was issued to 
the veteran in May 1998, and in July 1998 the veteran 
requested in writing that she be given an extension of time 
in filing a Substantive Appeal.  See 38 C.F.R. § 20.200.  To 
date, no action has been taken regarding this request.  
Pursuant to 38 C.F.R. § 20.303, an extension of time in 
filing a Substantive Appeal may be granted if good cause is 
shown.  Accordingly, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's neck disability existed prior to her period 
of active duty.

2.  The veteran's neck disability increased in severity in 
service beyond the natural progress of the disease.

3.  Chronic neck strain is attributable to service.


CONCLUSION OF LAW

The veteran's pre-existing chronic neck strain is presumed to 
have been aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Medical records prior to the veteran's active duty service 
show that she sustained a neck injury in a car accident in 
September 1984.  She was diagnosed in October 1984 as having 
a severe cervical sprain.

A private medical record dated in September 1988 reflects a 
diagnosis of cervical-dorsal myositis with sensory 
radiculopathy on the left.  It also contains a history of the 
September 1984 motor vehicle accident.

At a physical examination for the Army National Guard in 
March 1989, the veteran was noted to have cervical 
"whiplash" type symptomatology with muscle strength greater 
on the right than the left.  She was also noted to have 
undergone nerve blocks and was taking anagelsic and muscle 
relaxant medication.

The veteran was noted to have continued left neck pain at a 
physical examination in October 1989.

A Private medical record dated in June 1990 reflects a 
diagnosis of cervical-dorsal myositis with sensory 
radiculopathy on the left.  It also reflects a history of the 
September 1984 motor vehicle accident.

In July 1990 the veteran was assigned two days of light duty 
due to muscle spasms in her neck.  She also complained of 
neck stiffness.  A July 1990 Statement of Medical Examination 
and Duty Status notes that the veteran's neck spasms were 
from a previous accident.

A September 1990 private medical record reflects a diagnosis 
of cervical-dorsal myositis with sensory radiculopathy on the 
left.  It too reflects a history of the September 1984 motor 
vehicle accident.

Approximately one week after the veteran's entry into active 
duty, she was physically evaluated for deployment purposes.  
Her history included a motor vehicle accident in 1984 with 
intermittent pain and muscle spasms in the neck and shoulder 
girdle that was greater on the left than the right.  She was 
diagnosed as having chronic neck strain and was found to be 
deployable with medication and a profile prohibiting push-ups 
and strenuous arm activity.

On file is a February 1991 sick slip from Saudi Arabia for 
neck pain.

Also in February 1991 the veteran's private physician sent a 
letter to her suggesting that she may have overestimated the 
significance of her injuries that she sustained in a motor 
vehicle accident in September 1984.  He recommended that she 
make an appointment to see a Commanding Officer or "X.O." 
to discuss her medical status.

In a February 1991 memorandum, the veteran's commanding 
officer stated that since mobilization in support of 
Operation Dessert Shield the veteran had suffered from 
ongoing medical problems with her neck and back.  He said 
that these injuries had been incurred from an automobile 
accident prior to active duty activation.  He said that this 
medical condition "significantly degraded" the veteran's 
performance as a cook and that her physical profile limited 
her from doing even many basic functions required for her 
military occupational specialty such as lifting heavy pots 
and pans or standing for extended lengths of time.  He 
recommended that the veteran be immediately evaluated by a 
Medical Evaluation Board.

A Statement of Medical Examination and Duty Status dated in 
April 1991 shows that the veteran's existing chronic neck 
pain was aggravated by lifting heavy pots and pans while on 
active duty in Saudi Arabia.  The examiner stated that the 
injury was incurred in the line of duty and he based his 
assessment on medical records.

On file is an April 1991 Medical Board report which notes 
that following the veteran's activation (into active duty) 
the veteran continued to have neck pain, and that the pain 
extended to her left arm and leg.  It also notes that the 
veteran had been able to run a little, with effort, when she 
was first activated, but that "currently" she was basically 
unable to run or to lift heavy objects.  This report further 
notes that the veteran's condition was not incurred in 
association with her military service and it contains a 
recommendation that she be separated from service.

The veteran was found in an April 1991 Medical Board 
Evaluation Proceeding to be physically unfit for active duty 
due to chronic neck and upper back pain, responsive to 
conservative therapy, and no evidence of surgically treatable 
disease of the upper back.  The Medical Board also found that 
this condition existed prior to service, and was permanently 
aggravated by service.

X-ray studies of the veteran's cervical spine taken in April 
1991 revealed disc spaces that were well preserved with no 
evidence of significant degenerative joint disease changes.

A May 1991 consultation report states that the lifting and 
movement associated with the veteran's work as a cook 
aggravated her neck problem.  She was diagnosed as having 
chronic cervical dysfunction.

A Physical Evaluation Board Proceeding report in June 1991 
shows that the veteran's chronic neck pain existed prior to 
service.  It also found that this condition was not 
aggravated by service, but rather was the result of natural 
progression.

Private medical records dated in August and September 1991 
contain diagnoses of cervical-dorsal myositis.

A service record shows that the veteran was separated from 
active duty in September 1991 due to physical disability.

In September 1991 the veteran filed a claim of service 
connection for a neck injury.

In a November 1991 rating decision, the RO denied the 
veteran's claim of service connection for a neck disability 
on the basis that such disability existed prior to service 
and was not aggravated by service.

At a RO hearing in February 1992, the veteran testified that 
prior to active duty she performed clerical work, and that 
her duty as a cook on active duty aggravated her neck 
disability.  She said that while on active duty in Saudi 
Arabia she worked 12 to 18 hour days and was required to wear 
combat gear including water canteens, a helmet, and 
ammunition pouches.  She said that she also had to carry an 
M-16 the whole time.

At a Central Office hearing in October 1992, the veteran 
testified that the last time she sought medical attention 
prior to entering active duty in November 1990, was in June 
or July 1990.  She said that at her entry into active duty 
her condition was more or less normal.  She said that her 
duties with the Delaware National Guard before being called 
to active duty was in food service and that she had been on 
light duty at that time.  She said that her profile called 
for no heavy lifting and no prolonged standing and that she 
had been able to operate in that capacity fairly easily.  She 
said that her duties during active duty was also in food 
service, but that she also had to operate as combat 
personnel.  She said that this required her to carry two 
duffel bags, a helmet, gas mask, ammunition and a "L.V.E."  
She said that carrying a gas mask and "L.V.E." was on a 
daily basis.  She said that her duties as a cook required her 
to lift a lot of different things including emersion heaters, 
stoves, and food containers.  She said that she worked 
anywhere from 18 to 20 hours a day and serviced anywhere from 
8 to 2,500 people.  She said that her light duty profile was 
not honored at all.  She also said that she first began 
experiencing problems with her neck in Saudi Arabia around 
the fourth day.  She said that her condition got to the point 
where she could hardly get out of bed.  She said that she was 
having muscle spasms, a stiff neck and shooting pain down her 
legs.  She said that she had not noticed any improvement in 
her neck since her discharge from service.

Following a VA examination in October 1993, the veteran was 
diagnosed as having brachioplexus traction injury left upper 
extremity in the lateral cord and upper trunk distribution.

In written argument in August 1994, the veteran's 
representative stated that the fact that the veteran was able 
to perform her National Guard duties for six years after the 
motor vehicle accident, along with her testimony of normal 
functioning when she entered active duty, plus the physical 
demands of active duty, was persuasive evidence of inservice 
aggravation.

VA treatment records from 1994 to 1996 reflect the veteran's 
complaints of neck pain.  They also contain an assessment in 
August 1994 of history of cervical injury in a motor vehicle 
accident in 1984 with secondary trauma from Desert Storm 
service.

At a Central Office hearing in February 1996, the veteran's 
representative argued that following the 1984 automobile 
accident, in 1985 and again in 1989, the veteran was found to 
be physically qualified for retention in the Army National 
Guard.  He also pointed out that in November 1990 the veteran 
had been found to be deployable, but with limitations to 
include no strenuous activities of the arms.  The veteran 
testified that unlike the National Guard, she had no one to 
whom she could delegate the heavy lifting, so she did it all 
herself, including unloading trucks.  She said that she had 
to wear the full wet gear whenever she was not in the 
kitchen.  She said that stateside she was more of a civilian 
than a military person and only served one weekend a month 
and two weeks a year compared to her active duty status which 
was ongoing every day.  She said that her neck disability did 
not become aggravated until after she was deployed in the 
Persian Gulf.  The veteran said that since active duty her 
neck pain has increased, along with the amount of medication 
that she has been prescribed.  The veteran's representative 
also pointed out that the Medical Evaluation Board which had 
found that the veteran had a permanent aggravation of her 
neck condition in service was comprised entirely of 
physicians -three who examined her and one who confirmed the 
findings.  He said that in contrast, the Physical Evaluation 
Board (which did not find aggravation) was comprised of only 
one medical member.

At a VA orthopedic examination in November 1996, the veteran 
reported neck pain on a daily basis with pain that radiated 
to the left lower extremity.  The symptoms were noted to be 
constant and progressive in nature.  The veteran was 
diagnosed as having chronic cervical strain and sprain with 
symptom radiation to the left upper extremity.  She was also 
diagnosed as having rule out disc pathology and 
radiculopathy.  The examiner opined that the symptoms in the 
veteran's neck would have been aggravated by her activity in 
service between 1990 and 1991 over and above what it was 
prior as a result of the 1984 motor vehicle accident.  He 
said that this was based on the veteran's history of her 
symptoms and history of work activity.  He also said that 
specific diagnostic testing would determine if there were 
objective findings to substantiate the subjective complaints.

A magnetic resonance imaging of the veteran's cervical spine 
was performed in December 1996 revealing a negative 
examination. 

In February 1997 the VA examiner who performed the November 
1996 examination stated that "Given normal MRI-C, spine and 
normal electrodiagnostic studies and my physical examination 
there would be no objective evidence to confirm [the 
veteran's] increased symptoms due to Persian Gulf service."


II.  Legal Analysis

The veteran's claim of service connection for a cervical 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that she has 
presented a claim that is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107 (West 1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  A veteran is presumed to be 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut the 
presumption.  38 U.S.C.A. § 1111 (West 1991).  

Because the record does not contain an entrance examination 
report and in view of the veteran's assertion that she was 
more or less "normal" when she entered active duty, it will 
be presumed she was in sound condition when she entered 
active duty.  See Jensen v. Brown, 19 F.3d 1413 (Fed Cir 
1994).  However, the evidence on record clearly and 
unmistakably rebuts this presumption.  In this regard, 
preservice medical records from the Army National Guard show 
that the veteran sustained a neck injury in an automobile 
accident in September 1984.  She was diagnosed shortly 
thereafter as having severe cervical strain.  Medical records 
from the Army National Guard show that she was treated for 
neck spasms and stiffness within months of her entry into 
active duty.  Moreover, six days after the veteran's entry 
into active duty she underwent an evaluation to determine her 
deployability.  The examiner reported the veteran's motor 
vehicle accident in 1984 and noted symptoms of intermittent 
pain and muscle spasms in her neck.  He said that the veteran 
was deployable with medication and a profile, and gave her an 
assessment of chronic neck strain.  

In view of the veteran's documented neck injury prior to 
active duty and medical evidence of continuing neck 
symptomatology up through the time she entered active duty, 
such evidence clearly and unmistakably rebuts the presumption 
that the veteran was sound condition with respect to her 
cervical spine when she entered active duty in November 1990.  
38 U.S.C.A. § 1111.

The next question to address is whether the veteran's neck 
disability increased in severity during service.  If it did, 
than the veteran's neck disability is presumed to have been 
aggravated by service absent clear and unmistakable evidence 
that the increase in severity was due to the natural progress 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The veteran contends that her neck disability was aggravated 
by service due to having to lift heavy objects while 
performing her duties as a cook, and because she had to wear 
combat gear on a daily basis.  

In regard to her cook duties, the veteran said that her 
profile was not followed during Operation Desert Storm and 
that she had to lift heaters, ovens, food containers and 
unload trucks.  She also said that whenever she was not in 
the kitchen she had to wear combat gear including two duffel 
bags, ammunition, water canteens, a helmet, gas mask and a 
weapon.  She said that the requirements of active duty 
differed from that of the Army National Guard since she did 
not have to wear the miliary gear in the Guard and only 
performed cooking duties for the Guard one weekend a month 
and two weeks out of the year.  She said that in contrast she 
had to perform her cooking duties every day while on active 
duty lasting anywhere from 18 to 20 hours a day.  She and her 
representative point to the fact that she had been able to 
maintain her active duty status with the Armed National Guard 
for six years prior to active duty, but was unable to 
complete her active duty assignment because of her neck 
disability.

The fact the veteran was found to be fit for deployment to 
Saudi Arabia in November 1990 despite her neck disability, 
but was subsequently found to be medically unfit for active 
duty service because of her neck disability, is evidence that 
the disability worsened in severity in service.  Moreover, an 
April 1991 Medical Board report notes that while the veteran 
continued to have pains in her neck following activation 
(into active duty), such pains had extended to her left arm 
and leg.  Additionally, the report notes that the veteran had 
been able to run a little with effort when she was first 
activated, but that at that point she was basically unable to 
run or to lift heavy objects.  This is all evidence of a 
worsening disability.  It is also important to note that in 
April 1991 the Medical Evaluation Board found that while the 
veteran's chronic neck pain had existed prior to service, it 
had been permanently aggravated by service.  For these 
reasons, the weight of evidence supports a finding that the 
veteran's neck disability increased in severity in service 
thus triggering a presumption that the veteran's neck 
disability was aggravated by service.  Atkins v. Derwinski, 1 
Vet. App. 228 (1991).

The last question to address is whether there is clear and 
unmistakable evidence to rebut the presumption of aggravation 
by showing that the veteran's increased neck disability in 
service was due to the natural progression of the disease.  
38 U.S.C.A. § 1153; Lapaosky v. Brown, 4 Vet. App. 331 
(1993).  In this regard, unlike the Medical Evaluation 
Board's conclusion, the Physical Evaluation Board concluded 
in June 1991 that the veteran's chronic neck pain had not 
been aggravated by service, but was rather the result of 
natural progression.  Also, there is a VA examiner's opinion 
in February 1997 who, while previously stating that "[the 
veteran's] neck symptoms would be aggravated by her activity 
in the service between 1990 and 1991 over and above what it 
was prior as a result of the 1984 MVA", stated that in view 
of normal testing and physical examination, " there would be 
no objective evidence to confirm [the veteran's] increased 
symptoms due to Persian Gulf service."

In contrast, there is a May 1991 service medical record 
containing a physician's statement that the veteran's lifting 
and movement associated with her duties as a cook aggravated 
her neck problem.  Similarly, there is an August 1994 VA 
treatment record whereby the physician assessed the veteran 
as having a history of cervical injury in a 1984 motor 
vehicle accident with secondary trauma from Desert Storm 
Service. 

By the very fact that there is both positive and negative 
evidence as to the question of whether the veteran's 
increased neck disability in service was aggravated by 
service, it certainly cannot be said that such evidence 
clearly and unmistakably shows that the increased neck 
disability was due solely to natural progression.  As such, 
the presumption of aggravation stands, and the veteran's 
claim of service connection for a neck disability is granted.  
38 U.S.C.A. § 1153 (West 1991).


ORDER

Service connection for chronic cervical strain is granted.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

